This case presents no question of law to this court, although both sides have briefed it upon the theory that the second subdivision of the statute of frauds is involved. It is purely a fact case.
There is no conflict in the testimony. The car was stolen. Plaintiff in error was one of those through whose hands it passed. All persons concerned in the handling and transfer of stolen property are jointly and severally liable to any person injured thereby. The case was tried to the court without the intervention of a jury, and the court found that plaintiff in error was one of those through whose hands the stolen property passed, and rendered judgment accordingly. This finding and judgment are amply supported by the evidence.
The judgment of the trial court should be in all things affirmed.
By the Court: It is so ordered.